DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/01/2021 has been entered. No amendment has been made and claims 1-11 have been argued by the applicant. Therefore, claims 1- 11 are now pending in the application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Leiber H et al. (WO - 2010088920 A1, from IDS, Examiner disclosed English machined translation in previous office action) discloses Brake System i.e. anti-lock braking system for hybrid vehicle comprising:
an electromechanical booster stage (Attached figure and fig: 1), which is driven by an electric-motor drive unit (11, 12, Fig: 1) and has a booster housing (Attached figure and fig: 1), in which a ball screw drive (28, Fig: 1) having a rotatable ball screw nut (28, Fig: 1) and a spindle (13, Fig: 1) that can be moved in a linear manner is arranged for converting a rotary driving force of the drive unit into a translational boosting force (Function of brake, machined translation, {0014-0020], Fig: 1),

wherein the actuating force from a piston rod (16a, Fig: 1) is introduced into the spindle (13, Fig: 1), and wherein the piston rod (16a) can be moved axially to a limited extent relative to the spindle (13) and a spring element (21, Fig: 1) is inserted in the flow of force of the actuating force between the piston rod (10) and the spindle (13), which spring is compressed axially when the actuating force is introduced (Function of brake, machined translation, [0014-0020], Fig: 1), and
teaching reference Vollert et al. (US-20211/0253490 Al) discloses Electromechanical Brake Force Booster comprising:
the spring element (12, Fig: 1) being housed in a spring element housing (7, 8, 9, Fig: 1) formed separately from.
However, prior art and teaching reference fail to disclose spring element housing being directly coupled to the spindle, the spring element housing being directly joined to the spindle by a joint which transmits force, at least in the axial direction.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-11 are also allowable by virtue of their dependencies from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657      
                                                                                                                                                                                                  /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657